UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K XAnnual Report Pursuant to Section 13 or 15(d)of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2009 Transition Report Pursuant to Section 13 of 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 000-19301 Communication Intelligence Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 94-2790442 (I.R.S. Employer Identification No.) 275 Shoreline Drive, Suite 500 Redwood Shores, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 650-802-7888 Securities registered under Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $0.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[]No[ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes[]No[X ] Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference into Part III of this Form 10-K or any amendment to this Form 10-K.[ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the act (check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes[]No[ X ] The aggregate market value of the voting stock (Common Stock) held by non-affiliates of the registrant as of June 30, 2009 was approximately $2,421,481 based on the closing sale price of $0.10 on such date, as reported by the Over-the-Counter Bulletin Board. The number of shares of Common Stock outstanding as of the close of business on March 31, 2010 was 190,776,482. COMMUNICATION INTELLIGENCE CORPORATION TABLE OF CONTENTS Page PART I 3 Item 1. Business 3 Item 1A. Risk Factors 8 Item 1B.Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 9 PART II 9 Item 5. Market For Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6. Selected Financial Data 10 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 20 Item 8. Consolidated Financial Statements and Supplementary Data 20 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 20 Item 9A. Controls and Procedures 20 Item 9B.Other Information 21 PART III 22 Item 10. Directors and Executive Officers and Corporate Governance 22 Item 11. Executive Compensation 24 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item 13. Certain Relationships and Related Transactions and Director Independence 31 Item 14. Principal Accountant Fees and Services 34 PART IV 35 Item 15. Exhibits 35 CIC's logo, Handwriter®, Jot®, iSign®, InkSnap®, InkTools®, SIGVIEW®, Sign-On®, Sign-it®, WordComplete®, INKshrINK®, SigCheck®, SignatureOne®, Ceremony® and The Power To Sign Online® are registered trademarks of the Company. KnowledgeMatchä is a trademark of the Company. Applications for registration of various trademarks are pending in the United States, Europe and Asia. The Company intends to register its trademarks generally in those jurisdictions where significant marketing of its products will be undertaken in the foreseeable future. Note Regarding Forward Looking Statements Certain statements contained in this Annual Report on Form 10-K, including without limitation, statements containing the words “believes”, “anticipates”, “hopes”, “intends”, “expects”, and other words of similar import, constitute “forward looking” statements within the meaning of the Private Litigation Reform Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual events to differ materially from expectations. Such factors include the following: (1) technological, engineering, quality control or other circumstances which could delay the sale or shipment of products; (2) economic, business, market and competitive conditions in the software industry and technological innovations which could affect the Company’s business; (3) the Company’s ability to protect its trade secrets or other proprietary rights, operate without infringing upon the proprietary rights of others or prevent others from infringing on the proprietary rights of the Company; and (4) general economic and business conditions and the availability of sufficient financing. - 2 - PART I Item 1. Business Unless otherwise stated all amounts in Parts I through Part IV are stated in thousands (“000s”). General Communication Intelligence Corporation was incorporated in Delaware in October 1986. Communication Intelligence Corporation and its joint venture (the “Company” or “CIC”) is a leading supplier of electronic signature solutions for business process automation in the financial industry as well as the recognized leader in biometric signature verification. CIC’s products enable companies to achieve truly paperless business transactions with multiple signature technologies across virtually all applications and hardware platforms. To date, the Company has delivered biometric and electronic signature solutions to over four hundred channel partners and end-user customers worldwide, representing well over $30 million in deployments and hundreds of millions of electronic documents and well over 500 million electronic signatures. These deployments are primarily in the financial industry and include end users such as Allstate Insurance Company, American General Life, Charles Schwab & Co., JP Morgan Chase, Prudential Financial, Inc., Snap-On-Credit, State Farm Insurance Co., Travelers Indemnity Company, Wells Fargo Bank and World Financial Group. The Company has made significant and strategic progress in integrating its products with leading ISVs and VARs such as Ebix, CSC, Fiserv, LenderLive/Guardian, Oracle and Striata which provide the basis for significant recurring revenue growth. The Company is headquartered in Redwood Shores, California. Orders received for 2009 were up 26% over 2008, $3.3 million versus $2.6 million. 2009 second half orders received of $2.2 million were double that of the $1.1 million first half orders received. In addition, the Company achieved cash flow positive operations for the third and fourth quarters and for the year 2009. Total revenue for the year ended December 31, 2009 of $1,936 decreased $465, or 19%, compared to revenue of $2,401 in the prior year. Product revenue reflects a decrease of $221, or 16%, in eSignature revenue and a decrease of $280, or 98%, in natural input revenue compared to the prior year. The decrease in revenue is primarily due to the significant reduction in last year’s Financial Industry IT spending as a result of the meltdown in the financial markets beginning in late 2008 and by lower reported royalties from a major natural input/Jot customer due to the introduction of new operating systems that do not contain the Company’s Jot software. Maintenance revenue of $751 increased 5%, or $36, for 2009 compared to $715 in the prior year. The increase was primarily due to new maintenance contracts associated with new product revenue and renewal of maintenance contracts from ongoing customers. Revenue for 2009 was primarily attributable to Allstate Insurance Company (“Allstate”), American Family Insurance Company, Guardian/Lender Live, Fiserv, John Deere Information Systems, Inc., Oracle Corporation, Prudential Financial Inc., Travelers Indemnity Company (“Travelers”), and Wells Fargo Bank NA. 2009 revenue reflects the significant negative impact on financial services industry IT spending brought about by the meltdown in the financial markets which began in late 2008. IT spending was virtually non existent in thefirst quarter of 2009 and although CIC orders rebounded in the second and third quarters due to the priority placed on mission critical electronic signature projects, fourth quarter 2009 IT spending fell significantly, reflecting the reduced 2009 IT budgets established in the forth quarter of 2008 amid the meltdown and uncertainty occurring during forth quarter of 2008 budget formulation period. According to industry analysts such as TowerGroup, IT financial industry spending is forecasted to return to 2008 levels of spending before the financial meltdown in 2010 and higher in 2011-2012. The benefits of electronic transactions, the paperless enterprise and straight through processing enabled by electronic signature technology has moved through the early adopter and market validation stage and we believe is now entering the high growth phase. We believethe product evolution stage, which has gone through three generations of product cycles, and the market dynamics, have now converged and approach the strategic inflection point. Industry Analysts such as Forrester and Gartner are now forecasting accelerated adoption of electronic signature technology.TheeSignature market has transitioned from customer facing on premise deployments characterized by per seat one-time, upfront pricing to server side hosted solutions characterized by per transaction pricing with repeating annual revenue enabling significant revenue growth potential. As a recognized leader in its industry CIC believes it is well positioned for rapid revenue growth as the electronic signature market enters take-off. - 3 - CIC’s electronic signature technology enables secure, legal and regulatory compliant electronic transactions that enhance the customer experience while delivering sustainable business transactions at 1/3rd the cost and 1/3rd the time of traditional paper based processes.CIC is a leading supplier of electronic signature solutions within the Financial Services Industry.That leadership is evident by its worldwide deployments at leading financial institutions including such companies as AEGON, AGLA, Allstate Insurance, Charles Schwab, Prudential Insurance, State Farm Insurance, Travelers Insurance and Wells Fargo.CIC’s electronic signature solutions provide the basis for significant expense reduction through document and workflow automation at a much higher level of security. The billions of signed original paper documents created in today’s global economy demand the utmost in user identification and document integrity. The inherent risks, logistical difficulties and staggering financial costs associated with creating, processing, storing, retrieving and delivering paper records are driving the demand for legally binding and secure electronic documents. Recognizing the need to address electronic signatures from an overall enterprise perspective, the CIC SignatureOne® Solutions Suite of Sign-it®, SignatureOne® Profile Server, and iSign® products provide a common interface and methodology for eSignature based, enterprise-wide, business process automation applications. The Company believes the fundamentals are in place; the electronic signature market, as confirmed by recent industry research analysts such as Gartner and Forrester, is entering critical mass and the takeoff stage, and we believe that we are well positioned to benefit with increasing and sustainable revenue and income growth. The net loss attributable to Common Stockholders for the year ended December 31, 2009 was $10,827 compared to $3,727 in the prior year, $7,998 of which is attributable to non-cash charges to interest expense, deferred financing costs, loan discount amortization related to the Company’s debt, accretion of beneficial conversion feature and a loss on derivative liabilities, resulting from a change in accounting principles, representing an increase of $7,149 in these non-cash charges compared to $849 in the prior year. Operating expenses, including amortization of software development costs, increased approximately 1%, or $61, from $4,645 for the year ended December 31, 2008 to $4,706 for the year ended December 31, 2009. The increase in operating expense primarily reflects the increases in amortization of capitalized software development costs related to product development and enhancements, and less direct engineering costs charged to cost of sales related to engineering revenues earned from meeting customer specific requirements associated with integration of our standard products into customer systems. Core Technologies The Company's core technologies are referred to as: "transaction and communication enabling technologies." These technologies include multi-modal electronic signature, handwritten biometric signature verification, cryptography (Sign-it, iSign, and SignatureOne). The Company's transaction and communication enabling technologies are designed to provide a cost-effective means for securing electronic transactions, providing network and device access control and enabling workflow automation of traditional paper form processing. The Company believes that these technologies offer more efficient methods for conducting electronic transactions while providing more functional user authentication and heightened data security. The Company's transaction and communication enabling technologies have been fundamental to its development of software for multi-modal electronic signatures, handwritten biometric signature verification, and data security. Products Key products include the following: SignatureOne Profile Server SignatureOne Profile Server is the server compliment to CIC's Sign-it software, which enables the real-time capture of electronic and digital signatures in various application environments. All user enrollment, authentication and transaction tracking in SignatureOne are based on data from the Sign-it client software. -4 - SignatureOne Ceremony Server The SignatureOne Ceremony Server is a J2EEâ server product that provides the capability to define and manage an electronic signature process within a Service Oriented Architecture to be implemented in an On-Premise Deployed Model or through a Software as a Service (SaaS) environment. This product enables the use of web services to facilitate end to end management of multi-party approvals of documents. iSign A suite of application development tools for electronic digitized signatures, biometric signature verification and cryptography for custom developed applications and web based development. Sign-it Multi-modal electronic signature software for common applications including; Microsoft Word, Adobe Acrobat, , web based applications using HTML, XML, & XHTML, and custom applications for .NET, C# and similar development environments for the enterprise market Products and upgrades that were introduced and first shipped in 2009 include the following: iSign® v4.3.0.1 iSign® v4.3.1.2 iSign® v4.3.1.3 iSign® v4.4 SignatureOne® Sign-it® XF v2.1 Java SignatureOne® Ceremony® Server v1.13 SignatureOne® Ceremony® Server v1.2.1 SignatureOne® Ceremony® Server v1.2.2 SignatureOne® Ceremony® Server v1.4 SignatureOne® Ceremony® Server v1.5 SignatureOne® Ceremony® Server v1.5.1 SignatureOne® Sign-it® v7.1 for Acrobat® SignatureOne® Sign-it® v7.11 for Acrobat® SignatureOne® Sign-it® v7.12 for Acrobat® SignatureOne® Sign-it® v7.2 for Acrobat® Sign-it® Viewer v2.2 for Acrobat® The SignatureOne Profile Server provides server-based enterprise administration and authentication of user eSignatures and maintenance of signature transaction logs for eSigned documents. The SignatureOne architecture implements a common process and methodology that provides a uniform program interface for multiple signature methods and multiple capture devices, simplifying enterprise wide integration of business process automation tasks requiring eSignature. The SignatureOne Ceremony Server is a J2EE server product that provides the capability to define and manage an electronic signature process within a Service Oriented Architecture (SOA) to be implemented in an On-Premise Deployed Model or through a Software as a Service (SaaS) environment. This product enables the use of web services to pass documents and/or packages of documents and related XML data to a server that facilitates end to end management of multi-party approvals of documents. - 5 - iSign is an electronic signature and handwritten signature verification software developer’s kit for custom applications or Web based processes. It captures and analyzes the image, speed, stroke sequence and acceleration of a person's handwritten electronic signature. iSign provides an effective and inexpensive handwriting security check for immediate authentication. It also stores certain forensic elements of a signature for use in determining whether a person actually electronically signed a document. The iSign kit includes software libraries for industry standard encryption and hashing to protect the sensitive nature of a user signature and the data captured in association with that signature. This software toolkit is used internally by the Company as the underlying technology in its SignatureOne and Sign-it products. Sign-it is a family of electronic signature products for recording multi-modal electronic signatures as they are being captured as well as binding and verifying electronic signatures within standard consumer applications. These products combine the strengths of biometrics, and electronic signatures and cryptography with a patented process to insure legally compliant electronic signatures to process, transact and create electronic documents that have the same legal standing as a traditional wet signature on paper in accordance with the Electronic Signature in National and Global Commerce Act, and other related legislation and regulations. Organizations wishing to process electronic forms, requiring varying levels of security, can reduce the need for paper forms by adding electronic signature technologies to their workflow solution. Currently, Sign-it is available for MS Word, Adobe Acrobat, Web based transactions using common formats like XML, HTML, or XHTML, and custom application development with .NET, C# or similar development environments. Copyrights, Patents and Trademarks The Company relies on a combination of patents, copyrights, trademarks, trade secrets and contractual provisions to protect its software offerings and technologies. The Company has a policy of requiring its employees and contractors to respect proprietary information through written agreements. The Company also has a policy of requiring prospective business partners to enter into non-disclosure agreements before disclosure of any of its proprietary information. Over the years, the Company has developed and patented major elements of its software offerings and technologies. In addition, in October 2000 the Company acquired, from PenOp, Inc. and its subsidiary, a significant patent portfolio relevant to the markets in which the Company sells its products. The Company’s patents and the years in which they each expire are as follows: Patent No. Expiration The Company believes that these patents provide a competitive advantage in the electronic signature and biometric signature verification markets. The Company believes the technologies covered by the patents are unique and allow it to produce superior products. The Company also believes these patents are broad in their coverage. The technologies go beyond the simple handwritten signature and include measuring electronically the manner in which a person signs to ensure tamper resistance and security of the resultant documents and the use of other systems for identifying an individual and using that information to close a transaction. The Company believes that the patents are sufficiently broad in coverage that products with substantially similar functionality would infringe its patents. Moreover, because the majority of these patents do not expire for another three to nine years, the Company believes that it has sufficient time to develop new related technologies, which may be patentable, and to establish CIC as market leader in these product areas. Accordingly, the Company believes that for a significant period of time its patents will deter competitors from introducing competing products without creating substantially different technology or licensing or infringing its technology. - 6 - The Company has an extensive list of registered and unregistered trademarks and applications in the United States and other countries. The Company intends to register its trademarks generally in those jurisdictions where significant marketing of its products will be undertaken in the foreseeable future. Material Customers Historically, the Company’s revenue has been derived from hundreds of customers however, a significant percentage of the revenue has been attributable to a limited number of customers.Two customers accounted for 55% of total revenue for the year ended December 31, 2009.American Family Insurance, Co. accounted for 12% and Wells Fargo Bank accounted for 43%. Two customers accounted for 39% of total revenue for the year ended December 31, 2008.Allstate Insurance Company accounted for 19% and Travelers Indemnity Company accounted for 20%. Seasonality of Business The Company believes that its products are not subject to seasonal fluctuations. Backlog Backlog approximates $1,325 and $343 at December 31, 2009 and 2008, respectively, representing advanced payments on product and service maintenance agreements.In 2009 the Company negotiated several long term maintenance agreements approximating $900 that will be recognized over two to five years. The remaining backlog is expected to be recognized over the next twelve months. Competition The Company faces competition at different levels. The technology-neutral nature of the laws and regulations related to what constitutes an “electronic signature” and CIC’s multi-modal enterprise-wide suite of products causes the Company to compete with different companies depending upon the specific type of electronic signature sought by a prospective customer. Currently, CIC primary competition is Silanis and DocuSign when the application is click-wrap, voice, fingerprint, password, and basic click sign technology. Principle competition for handwritten biometric signatures includes SoftPro, Wondernet and low-end tablet vendors. The Company, however, believes it has a competitive advantage. CIC’s electronic signature product differentiation and competitive advantage lie in its support for multiple authentication and signature technologies within either a Software as a Service (SaaS) model or on-premise fully deployed model; a factor that positions CIC ahead of its competition who are primarily focused on a single eSignature Process or technology that allows them to address only a small portion of a large enterprise’s overall needs. By offering a solution that includes digital signature, voice, fingerprint, click-through, password, authentication-protected graphical eSeals, password protected digitized signature image stamps, knowledge-based authentication that can use information stored in enterprise content management systems to challenge users, and biometric-handwritten signatures, users are able to sign virtually any document format, and on many device types. Signed documents can be digitally signed by the server, even when client-side digital certificates are not used. CIC’s J2EE SignatureOne Ceremony Server provides authentication, user signing interfaces, audit trails, tracking and reporting for the complete Straight Through Processing (STP) of the eSignature workflow. Sign-it is CIC’s desktop and developer product line, with plug-ins for Microsoft® Office®, Adobe® Acrobat®, Autodesk® AutoCAD®, and custom applications written in the most common development languages. Additional software tools are available for API functions for authoring, insertion, extraction and validation, providing a truly enterprise class capability supporting the most challenging integration and implementation requirements. - 7 - As discussed above, the Company believes that it has a competitive advantage, including it’s patent portfolio, however, there can be no assurance that competitors, including some with greater financial or other resources, will not succeed in developing products or technologies that are more effective, easier to use or less expensive than our products or technologies, which could render our products or technologies obsolete or non-competitive. Employees As of December 31, 2009, the Company employed 22 full-time employees, 21 of which are in the United States and one of which is in China. The Company, as a strategy, has been focused for years on being at its core “lean and agile” while establishing long standing strategic relationships that allow the Company to rapidly access product development and deployment capabilities required to address virtually any business requirement. The Company believes it has scalability to virtually any business requirement through existing agreements with specialized development teams (well versed in the area of signature technology and processes), mid-size vertical market IT services groups (with explicit knowledge of the intricacies of the financial services industry) and with tier one IT Services firms.None of the Company’s employees are a party to a collective bargaining agreement.We believe our employee relations are good. Geographic Areas For the years ended December 31, 2009, and 2008, sales in the United States as a percentage of total sales were 96%. For the years ended December 31, 2009, and 2008, the Company’s export sales as a percentage of total sales were approximately 4%. Foreign sales are based on the countries to which the Company’s products are shipped.Long lived assets located in the United States were $4,317 and $4,603 for the years ended December 31, 2009 and 2008, respectively. There were no long lived assets located in China or elsewhere as of December 31, 2009 and 2008, respectively. Segments The Company reports its financial results in one segment. Available Information Our web site is located at www.cic.com. The information on or accessible through our web sites is not part of this Annual Report on Form 10-K. Our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to such reports are available, free of charge, on our web site as soon as reasonably practicable after we electronically file with or furnish such material to the SEC. Further, a copy of this Annual Report on Form 10-K is located at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549. Information on the operation of the Public Reference Room can be obtained by calling the SEC at 1-800-SEC-0330. The SEC maintains an internet site that contains reports, proxy and information statements and other information regarding our filings at www.sec.gov. Item 1ARisk Factors Not applicable. Item 1B.Unresolved Staff Comments None. Item 2.Properties The Company leases its principal facilities, consisting of approximately 9,600 square feet, in Redwood Shores, California, pursuant to a lease that expires in 2011. The Company’s China-based joint venture leases approximately 392 square feet in Nanjing, China. The Company believes that its current facilities are suitable for our current needs. - 8 - Item 3.Legal Proceedings None. PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information The Company’s Common Stock is listed on the Over the Counter Bulletin Board under the trading symbol CICI.OB. Prior to March 14, 2003 it was listed on the Nasdaq Capital Market (formerly known as the SmallCap Market) under the symbol CICI. The following table sets forth the high and low sale prices of the Common Stock for the periods noted. Sale Price Per Share Year Period High Low First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Second Quarter Third Quarter Fourth Quarter Holders As of March 29, 2010 there were approximately908 holders of record of our Common Stock. Dividends To date, the Company has not paid any dividends on its Common Stock and does not anticipate paying dividends in the foreseeable future. The declaration and payment of dividends on the Common Stock is at the discretion of the Board of Directors and will depend on, among other things, the Company's operating results, financial condition, capital requirements, contractual restrictions or such other factors as the Board of Directors may deem relevant. Recent Sales of Unregistered Securities All securities sold during 2009 by the Company were either previously reported on quarterly reports on Form 10-Q filed with the Securities and Exchange Commission or sold pursuant to registration statements filed under the Securities Act of 1933, as amended (the “Securities Act”). The information required by Item 201(d) of Regulation S-K is incorporated by reference to Note 5 (“Stockholders Equity”) of the Notes to Consolidated Financial Statements for the Year Ended December 31, 2009, included on page F-19 on this report on Form 10-K. Issuer Purchases of Equity Securities None. - 9 - Item 6. Selected Financial Data Not applicable. Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in conjunction with our financial statements and related notes appearing elsewhere in this Form 10-K. The following discussion relating to projected growth and future results and events constitutes forward-looking statements. Actual results in future periods may differ materially from the forward-looking statements due to a number of risks and uncertainties. We cannot guarantee future results, levels of activity, performance or achievements. Except as otherwise required under applicable law, we disclaim any obligation to revise or update forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. Unless otherwise stated herein, all figures in this Item 7, other than price per share data, are stated in thousands (“000s”). Overview and Recent Developments The Company is a leading supplier of electronic signature solutions for business process automation in the financial industry and is the recognized leader in biometric signature verification technology. Our products enable companies to achieve secure paperless business transactions with multiple signature technologies across virtually all applications and hardware platforms. The Company was incorporated in Delaware in October 1986. Except for the year ended December 31, 2004, in each year since its inception the Company has incurred losses. For the two-year period ended December 31, 2009, net losses aggregated approximately $14,550 and at December 31, 2009, the Company's accumulated deficit was approximately $103,200. Orders received for 2009 were up 26% over 2008, $3.3 million versus $2.6 million. Orders received in the second half of 2009 of $2.2 million were double that of the $1.1 million first half orders received. For the year ended December 31, 2009, total revenues recognized were $1,936, a decrease of $465, or 19%, compared to total revenue of $2,401 in 2008 reflecting the significant negative impact on financial industry IT spending brought about by the meltdown in the financial markets which began in late 2008. The Company achieved cash flow positive operations for thethird and forth quarters and for the year 2009. And, according to Industry Analysts such as the TowerGroup, IT Financial Industry spending is forecasted to return to 2008 levels of spending in 2010 and higher in 2011-2012. CIC has established a successful track record of deployments, totaling over $30million, include leading financial institutions such as Allstate Insurance Company, American General Life, Charles Schwab & Co., JP Morgan Chase, Prudential Financial, Inc., Snap-On-Credit, State Farm Insurance Co., Travelers Indemnity Company, Wells Fargo Bank, and World Financial Group. Based on this successful base of reference accounts, the Company has made significant and strategic progress in integrating its products with leading ISVs and VARs such as Ebix, CSC, Fiserv, LenderLive/Guardian, Oracle and Striata which provide the basis for significant recurring revenue growth. The loss from operations for the year ended December 31, 2009 increased $526 to $2,770, compared with a loss from operations of $2,244 in the prior year period.The increase in the operating loss is primarily attributed to the net effect of lower revenue, and a $61 increase in operating expenses, including cost of sales, to $4,706 in the current period compared to $4,645 in the prior year period. The increase in operating expenses, including cost of sales, is due to increased amortization of previously capitalized software development costs related to product development and enhancements and increases in sales and marketing related expenses resulting from increased sales related activities. - 10 - CIC’s technologyenables enterprises to fully execute Business Process Automation initiatives that result in truly paperless workflow and legally binding, compliant electronic transactions. The Company is a leading supplier of electronic signature solutions within the Financial Services IndustryThat leadership is evident by its worldwide deployments at leading financial institutions including such companies as: AEGON, AGLA, Allstate Insurance, Charles Schwab, Prudential Insurance, State Farm Insurance, Travelers Insurance and Wells Fargo.CIC’s electronic signature solutions provide the basis for significant expense reduction through document and workflow automation at a much higher level of security. The billions of signed original paper documents created in today’s global economy demand the utmost in user identification and document integrity. The inherent risks, logistical difficulties and staggering financial costs associated with creating, processing, storing, retrieving and delivering paper records are driving the demand for legally binding and secure electronic documents. Recognizing the need to address electronic signatures from an overall enterprise perspective, CIC’s SignatureOne Solutions Suite of Sign-it, SignatureOne Profile Server and Ceremony Server and iSign products provide a common interface and methodology for eSignature based, enterprise-wide, business process automation applications. The Company believes the fundamental are in place; the electrons signature market, as confirmed by recent industry research analysts such as Gartner and Forrester, is entering critical mass and the takeoff stage. And, CIC is well positioned to benefit with increasing and sustainable revenue and income growth. In May 2009, the Company closed a financing transaction under which the Company raised capital through the issuance of new secured indebtedness and modified the terms of the June 2008 credit agreement (“New Financing Transaction”).The Company received an aggregate of $1,100.In conjunction with the New Financing Transaction, the Company issued warrants to the lenders to purchase an aggregate of 18,333 shares of common stock at $0.06 per share. Additionally, the Company issued a warrant to purchase 3,948 shares of common stock and a warrant to purchase 250 shares of common stock (exercisable through June 30, 2012 at $0.06 per share) in connection with administrative services provided to the Company. In connection with the May 2009 financing transaction, the Company amended the June 2008 credit agreement such that the notes underlying the credit agreement were cancelled and new notes were issued (principal amount of $3,709). The Company recorded a loss on debt extinguishment in the amount of $829 related to the cancellation of the notes. In addition, warrants to purchase 26,495 shares of common stock included in the June 2008 transaction were cancelled and new warrants to purchase 61,821 shares of common stock were issued. The note and warrants have identical terms to the terms to the June 2008 financing, except for the exercise price of the warrants which was reduced to $0.06 from $0.14. The issuance of the warrants was exempt from registration under Sections 4(2) and 4(6) of the Securities Act and Rule 506 of Regulation D promulgated thereunder. New Accounting Pronouncements See Note 1, Notes to Consolidated Financial Statements included under Part IV, Item 15 of this report on Form 10-K. Critical Accounting Policies The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States of America requires management to make judgments, assumptions and estimates that affect the amounts reported in the Company’s consolidated financial statements and the accompanying notes. The amounts of assets and liabilities reported in its balance sheets and the amounts of revenues and expenses reported for each period presented are affected by these estimates and assumptions that are used for, but not limited to, revenue recognition, allowance for doubtful accounts, intangible asset impairments, fair value of financial instruments, software development costs, research and development costs, foreign currency translation and net operating loss carryforwards. Actual results may differ from these estimates. The following critical accounting policies are significantly affected by judgments, assumptions and estimates used by the Company’s management in the preparation of the consolidated financial statements. - 11 - Derivatives: The Company follows the relevant accounting guidance and records derivative instruments (including certain derivative instruments embedded in other contracts) in the balance sheet as either an asset or liability measured at its fair value, with changes in the derivative’s fair value recognized currently in earnings unless specific hedge accounting criteria are met. The Company values these derivative securities under the fair value method at the end of each reporting period (quarter), and their value is marked to market at the end of each reporting period with the gain or loss recognition recorded against earnings. The Company continues to revalue these instruments each quarter to reflect their current value in light of the current market price of our common stock. The Company utilizes a Black-Scholes option-pricing model to estimate fair value. Key assumptions of the Black-Scholes option-pricing model include applicable volatility rates, risk-free interest rates and the instrument’s expected remaining life. These assumptions require significant management judgment. Revenue: Revenue is recognized when earned in accordance with the applicable accounting guidance. The Company recognizes revenue from sales of software products upon shipment, provided that persuasive evidence of an arrangement exists, collection is determined to be probable, all non-recurring engineering work necessary to enable the Company's product to function within the customer's application has been completed and the Company's product has been delivered according to specifications. Revenue from service subscriptions is recognized as costs are incurred or over the service period which-ever is longer. Software license agreements may contain multiple elements, including upgrades and enhancements, products deliverable on a when and if available basis and post contract support. Revenue from software license agreements is recognized upon delivery of the software, provided that persuasive evidence of an arrangement exists, collection is determined to be probable, all nonrecurring engineering work necessary to enable the Company's products to function within the customer's application has been completed, and the Company has delivered its product according to specifications. Maintenance revenue is recorded for post-contract support and upgrades or enhancements, which is paid for in addition to license fees, and is recognized as costs are incurred or over the support period whichever is longer. For undelivered elements where objective and reliable evidence of fair value does not exist, revenue is deferred and subsequently recognized when delivery has occurred and when fair value has been determined. The allowance for doubtful accounts is based on the Company’s assessment of the collectability of specific customer accounts and an assessment of international, political and economic risk as well as the aging of the accounts receivable. If there is a change in actual defaults from the Company’s historical experience, the Company’s estimates of recoverability of amounts due could be affected and the Company would adjust the allowance accordingly. Long-lived assets: The Company performs intangible asset impairment analyses in accordance with the applicable accounting guidance. The Company uses the guidance in response to changes in industry and market conditions that affect its patents, the Company then determines if an impairment of its assets has occurred. The Company reassesses the lives of its patents and tests for impairment at least annually in order to determine whether the book value exceeds the fair value for each patent. Fair value is determined by estimating future cash flows from the products that are and will be protected by the patents and considering the following additional factors: · whether there are legal, regulatory or contractual provisions known to the Company that limit the useful life of any patent to less than the assigned useful life; · whether the Company needs to incur material costs or make modifications in order for it to continue to be able to realize the protection afforded by the patents; · whether any effects of obsolescence or significant competitive pressure on the Company’s current or future products are expected to reduce the anticipated cash flow from the products covered by the patents; · whether demand for products utilizing the patented technology will diminish, remain stable or increase; and - 12 - · whether the current markets for the products based on the patented technology will remain constant or will change over the useful lives assigned to the patents. The Company obtained an independent valuation from Strategic Equity Group of the carrying value of its patents as of December 31, 2005.The Company believes that the biometric market potential identified in current year market research has improved over the data used to validate the carrying value of the Company’s patents at the end of 2005. Management updated this analysis at December 31, 2009 and believes that that no impairment of the carrying value of the patents exists at December 31, 2009. Customer Base: To date, the Company's eSignature revenue has been derived primarily from financial service industry end-users and from resellers and channel partners serving the financial service industry primarily in North America, the ASEAN Region including China (PRC), and Europe. The Company performs periodic credit evaluations of its customers and does not require collateral.The Company maintains reserves for potential credit losses.Historically, such losses have been within management's expectations. Software Development Costs: Software development costs are accounted for in accordance with the applicable accounting guidance. Under that guidance, capitalization of software development costs begins upon the establishment of technological feasibility, subject to net realizable value considerations. The costs capitalized include the coding and testing of the product after technological feasibility has been established and ends upon the release of the product. The annual amortization is the greater of (a) the straight-line amortization over the estimated useful life not to exceed three years or (b) the amount based on the ratio of current revenue to anticipated future revenue. The Company capitalized software development costs of approximately $813 for the years ended December 31, 2009 and 2008, respectively. Research and Development Costs:Research and development costs are charged to expense as incurred. Net Operating Loss Carryforwards: Utilization of the Company's net operating losses may be subject to an annual limitation due to the ownership change limitations provided by the Internal Revenue Code of 1986 and similar state provisions. As a result, a portion of the Company's net operating loss carryforwards may not be available to offset future taxable income. The Company has provided a full valuation allowance for deferred tax assets at December 31, 2009 of approximately $24 million based upon the Company's history of losses. Segments: The Company reports its financial results in one segment. Results of Operations – Years Ended December 31, 2009 and December 31, 2008 Revenue Total revenue for the year ended December 31, 2009 of $1,936 decreased $465, or 19%, compared to revenue of $2,401 in the prior year. Product revenue reflects a decrease of $221, or 16%, in eSignature revenue and a decrease of $280, or 98%, in natural input revenue compared to the prior year.The decrease in revenue is primarily due to the significant reduction in last year’s financial industry IT spending as a result of the meltdown in the financial markets beginning in late 2008 and by lower reported royalties from a major natural input/Jot customer due to the introduction of new operating systems which do not contain the Company’s Jot software. Maintenance revenue of $751 increased 5%, or $36, for the year ended December 31, 2009 compared to $715 in the prior year period. The increase was primarily due to new maintenance contracts associated with new product revenue and renewal of maintenance contracts from ongoing customers. It is important to note that orders received for 2009 were up 26% over 2008, $3.3 million versus $2.6 million. 2009 second half orders received of $2.2 million were double that of the $1.1 million first half orders received. In addition, the Company achieved cash flow positive operations for the third andfourth quarters and for the year 2009. And, according to Industry Analysts such as the TowerGroup, IT Financial Industry spending is forecasted to return to 2008 levels of spending in 2010 and higher in 2011-2012. The benefits of electronic transactions, the paperless enterprise and straight through processing enabled by electronic signature technology has moved through the early adopter and market validation stage and is fast approaching the high growth phase. Both the product evolution stage, which has gone through three generations of product cycles, and the market dynamics, have now converged and approach the strategic inflection point.Industry Analysts such as Forrester and Gartner are now forecasting accelerated adoption of electronic signature technology as the eSignature market approaches rapid growth.The eSignature market has transitioned from customer facing on premise deployments characterized by per seat one-time, upfront pricing to server side hosted solutions characterized by per transaction pricing with repeating annual revenues enabling significant revenue growth potential. As a recognized leader in its industry CIC believes it is well positioned for rapid revenue growth as the electronic signature market enters take-off. - 13 - CIC technology is enabling enterprises to fully execute Business Process Automation initiatives that result in truly paperless workflow and legally binding, compliant electronic transactions, CIC is a leading supplier of electronic signature solutions within the Financial Services IndustryThat leadership is evident by its worldwide deployments at leading financial institutions including such companies as: AEGON, AGLA, Allstate Insurance, Charles Schwab, Prudential Insurance, State Farm Insurance, Travelers Insurance and Wells Fargo.CIC’s electronic signature solutions provide the basis for significant expense reduction through document and workflow automation at a much higher level of security. The billions of signed original paper documents created in today’s global economy demand the utmost in user identification and document integrity. The inherent risks, logistical difficulties and staggering financial costs associated with creating, processing, storing, retrieving and delivering paper records are driving the demand for legally binding and secure electronic documents. Recognizing the need to address electronic signatures from an overall enterprise perspective, the CIC SignatureOne Solutions Suite of Sign-it, SignatureOne Profile Server, and iSign products provide a common interface and methodology for eSignature based, enterprise-wide, business process automation applications. The Company believes the fundamentals are in place; the electronic signature market, as confirmed by recent industry research analysts such as Gartner and Forrester, is entering critical mass and the takeoff stage. And, CIC is well positioned to benefit with increasing and sustainable revenue and income growth. Cost of Sales Cost of sales of $885 decreased 17%, or $179, for the twelve months ended December 31, 2009, compared to $1,064 in the prior year. The decrease is primarily due to a decrease of $293, or 65%, to $161 of direct engineering costs, related to meeting customer specific requirements associated with integration of our standard products into customer systems, compared to $454 in the prior year.In addition amortization of new and previously capitalized software development costs associated with the Company’s product and maintenance revenue increased $200, or 40%, to $704 compared to $504 in the prior year. Cost of sales is expected to increase near term as the Company closes additional contracts and capitalized engineering software development costs for new products are completed and amortization begins. Operating Expenses Research and Development Expenses Research and development expenses increased approximately 73%, or $145, to $343 for the year ended December 31, 2009 compared to $198 in the prior year.Research and development expenses consist primarily of salaries and related costs, outside engineering as required, maintenance items, and allocated facilities expenses.The most significant factor contributing to the increase in expenses was a $293 reduction in direct engineering expenses not transferred to cost of sales due to the decrease in revenue related to meeting customer specific requirements associated with integration of our standard products into customer systems compared to the prior year. Stock based compensation expense increased 60%, or $22, for the year ended December 31, 2009. The increase was due to immediately vesting options issued as compensation to employees to compensate for salary reductions during July through December 2009. The increase in stock based compensation was off set by an approximately 14% reduction in employee salaries as a condition of the May 2009 financing. The options were issued at the closing market price on the last day of each pay period, the date of grant. The number of options issued was based on a Black Scholes pricing model. Total expenses, before - 14 - capitalization of software development costs and other allocations was $1,661 for the year ended December 31, 2009 compared to $1,712 in the prior year.Research and development expenses before capitalization of software development costs, as well as the amounts to be capitalized on future product development are expected to remain consistent with the 2009 amount in the near term. Sales and Marketing Expenses Sales and marketing expenses increased 11%, or $148, to $1,501 for the twelve months ended December 31, 2009, compared to $1,353 in the prior year. The increase was primarily attributable to an increase in travel and related expenses and increased engineering sales support associated with increased proposal activities.Stock based compensation increased $65, or 197%, due primarily to immediately vesting options issued as compensation to employees to compensate for salary reductions during July through December 2009. The increase in stock based compensation was off set by an approximately 14% reduction in employee salaries as a condition of the May 2009 financing. The options were issued at the closing market price on the last day of each pay period, the date of grant. The number of options issued was based on a Black Scholes pricing model.The Company expects sales and marketing expenses to increase in the near term as sales related activities increase. General and Administrative Expenses General and administrative expenses for the twelve months ended December 31, 2009 decreased 3%, or $53, to $1,977 from $2,030 in the prior year. The decrease is primarily due to a reduction of $107, or 13%, in salaries and related expenses due to the reduction in employee salaries under the provisions of the May 2009 New Financing Transaction described below. Stock based compensation, excluding director options, increased $62, or 83%, from $75 in the prior year to $137 due primarily to immediately vesting options issued as compensation to employees to compensate for salary reductions during July through December 2009. The increase in stock based compensation was off set by an approximately 14% reduction in employee salaries as a condition of the May 2009 financing.The options were issued at the closing market price on the last day of each pay period, the date of grant. The number of options issued was based on a Black Scholes pricing model. Other general and administrative expenses have for the most part remained relatively consistent when compared to the prior year. The Company anticipates that general and administrative expense will remain consistent with 2009 levels over the near term. Interest Income and Other Income (Expense), Net Interest and other income, net, decreased $70 to income of $2, compared to an income of $72 in the prior year. The decrease is due primarily to the cash payments received in the prior year for interest on aged accounts receivable. No such payments were received in 2009. Interest Expense Related party interest expense increased 28%, or $69, to $312 for the year ended December 31, 2009, compared to $243 in the prior year. The increase was due to the financing in May of 2009. Interest expense-other for the year ended December 31, 2009 decreased 4%, or $2, to $43, compared to $45 in the prior year period.The decrease was primarily due to the pay off of other notes during the twelve months ended December 31, 2009.See Notes 3 in the Consolidated Financial Statements of this report on Form 10-K. Related party amortization of loan discount and deferred financing, which includes warrant and beneficial conversion feature costs associated with the Company’s debt, deferred financing costs associated with the notes and warrant purchase agreements and beneficial conversion feature increased 142%, or $1,426, to $2,429 for the year ended December 31, 2009, compared to $1,003 in the prior year period.The increase was primarily due to the May 2009 financing. Amortization of loan discount and deferred financing-other, which includes warrant, beneficial conversion feature and deferred financing costs, associated with the notes and warrant purchase agreements, decreased 64%, or $139, to $78 for the year ended December 31, 2009 compared to $217 in the prior year period. The - 15 - decrease was due to the decrease in borrowings from other than related parties during the year ended December 31, 2009 compared to the prior year. See Note 3 in the Consolidated Financial Statements of this report on Form 10-K. The non cash loss on derivative liabilities of $5,136 resulted from the adoption, as of January 1, 2009, of ASC 815 (See Note 1 to the Consolidated Financial Statements). The Company determined that certain warrants and the embedded conversion feature on the preferred stock require liability classification because of certain provisions that may result in an adjustment to the number of shares upon settlement and an adjustment to their exercise or conversion price. The fair value of the embedded conversion feature at January 1, 2009 and December 31, 2009 was insignificant. The Company will amortize an additional $2,222 of non-cash warrant cost and $218 in deferred financing costs related to the note and warrant purchase agreements entered into May 2009 to interest expense through December 2010. Liquidity and Capital Resources Cash and cash equivalents at December 31, 2009 totaled $1,021, compared to cash and cash equivalents of $929 at December 31, 2008. This increase is primarily attributable to $26 provided by operating activities and $887 provided by investing activities. These amounts were offset by $821 used in investing activities. The cash provided by operations was primarily attributable to offsets to the net loss of $10,766 from the noncash charges of depreciation and amortization of $2,785, loss on extinguishment of long term debt of $829, stock based employee compensation of $318, noncash financing costs of $337 and loss on derivative liability of $5,136. The cash used in investing activities of $821 was due to the capitalized software development costs of $813 and the acquisition of office and computer equipment of $8. Proceeds from financing activities consisted primarily of $926 in net proceeds from the issuance of long-term debt and $26 in proceeds from the exercise of stock options and warrants. The proceeds were offset by the payment of $65 related to the short-term debt from the prior year. Accounts receivable decreased 68%, or $473, to $227 at December 31, 2009, compared to $700 at December 31, 2008. Accounts receivable at December 31, 2009 and 2008 are net of $117 and $104, respectively, in reserves provided for potentially uncollectible accounts. Sales in the Company’s fourth quarter of 2009 were 52% lower than 2008. The Company expects that there will be fluctuations in accounts receivable in the foreseeable future due to volumes and timing of revenue from quarter to quarter. The deferred financing costs decreased by 28%, or $83, to $218 at December 31, 2009 due to the write off to expense. Deferred financing costs expensed amounted to $425 through December 31, 2009.The remaining $218 will be charged to operations through December 2010 (see “Financing” below). Prepaid expenses and other current assets decreased 18%, or $14, to $66 at December 31, 2009 compared to $80 at December 31, 2008.The decrease is primarily due to the timing of the billings and payments of annual maintenance and other prepaid contracts. Prepaid expenses generally fluctuate due to the timing of annual insurance premiums and maintenance and support fees, which are prepaid in December and June of each year. Accounts payable increased 28%, or $26, to $118 at December 31, 2009 from $92 at December 31, 2008 primarily due to increases in liabilities associated with prepaid dues and professional fees incurred in the fourth quarter of the current year. Other current liabilities, which include deferred revenue of $458 and notes of $2,869, becoming due in December of 2010, were $3,941 at December 31, 2009, compared to $1,100 at December 31, 2008, a net increase of $2,842. Deferred revenue increased $982, to $1,325, at December 31, 2009, compared to $343 at December 31, 2008.The increase in current liabilities is due to primarily to the December 2010 maturity of the debt from the May 2009 financing (see Financing below). - 16 - Financing Transactions Note Financings The current portion of long-term debt as of December 31, 2009, consists of debt related to a financing transaction entered into in May 2009. On May 28, 2009, the Company entered into a financing transaction (“New Financing Transaction”) under which the Company raised capital through the issuance of new secured indebtedness and modified the terms of the June 2008 credit agreement (“Credit Agreement”) described below. Certain parties (Phoenix Venture Fund LLC (“Phoenix”), Michael Engmann and certain entities related to Mr. Engmann) to the New Financing Transaction had a pre-existing relationship with the Company. In the New Financing Transaction, the Company received an aggregate of $1,100, which is due on December 31, 2010, which accrues interest at 8% per annum, and which, at the option of the Company, may be paid in cash or in kind. In conjunction with the New Financing Transaction, the Company issued warrants to the lenders to purchase an aggregate of 18,333 shares of common stock (exercisable through June 30, 2012 at $0.06 per share). Additionally, the Company issued a warrant to SG Phoenix LLC, an affiliate of Phoenix, to purchase 3,948 shares of common stock (exercisable through June 30, 2012 at $0.06 per share) and a warrant to purchase 250 shares of common stock (exercisable through June 30, 2012 at $0.06 per share) to the attorney for Phoenix as partial payment of Phoenix’s legal fees related to the transaction In connection with the New Financing Transaction, the Company amended the Credit Agreement such that the notes underlying the Credit Agreement were cancelled and new notes were issued (principal amount of $3,709). In addition, warrants to purchase 26,495 shares of common stock included in the June 2008 transaction were cancelled and new warrants to purchase 61,821 shares of common stock were issued. The note and warrants have identical terms to the terms outlined in the New Financing Transaction below. The Company recorded a loss on debt extinguishment in the amount of $829 related to the cancellation of the notes, and recorded an increase to additional paid-in capital in the amount of $875 related to the cancellation of warrants that had been recorded as a derivative liability. The Company ascribed the fair value of $3,178 to the new warrants, excluding the warrants issued for administrative services, which is recorded as a discount to long-term debt in the balance sheet. The fair value of the warrants was estimated on the commitment date using the Black-Scholes pricing model with the following assumptions: risk-free interest rate of 1.64%; expected term of 3 years; expected volatility of 137%; and expected dividend yield of 0%. The Company may use the proceeds from the New Financing Transaction to pay the Company’s indebtedness and accrued interest on that indebtedness, for working capital and general corporate purposes, in each case in the ordinary course of business, and to pay fees and expenses in connection with the New Financing Transaction, which were $347, including $173 attributable to the warrants issued for the administrative services. The fees and expenses are recorded as deferred financing costs and are to be amortized over the life of the loan. In connection with the New Financing Transaction, the Registration Rights Agreement from the previous financing transaction discussed below was amended to provide the lenders certain rights to demand registration of shares issuable upon exercise of the new warrants. The long-term debt, and related current portion of long-term balance as of December 31, 2008 related to a financing transaction entered into in June 2008. On June 5, 2008, the Company effected a financing transaction under which the Company raised capital through the issuance of new secured indebtedness and equity, and restructured a portion of the Company’s existing debt (collectively, the “Financing Transaction”) described below. Certain parties to the Financing Transactions (Phoenix Venture Fund LLC and Michael Engmann) had a pre-existing relationship with the Company and, with respect to such parties the Financing Transaction may be considered a related party transaction. - 17 - Under the Financing Transaction, the Company entered into a Credit Agreement (the “Credit Agreement”) and a Pledge and Security Agreement (the “Pledge Agreement”), each dated as of June 5, 2008, with Phoenix Venture Fund LLC (“Phoenix”), Michael Engmann and Ronald Goodman (collectively with Phoenix, the “Creditors,” and each individually a “Creditor”).Under the terms of the Credit Agreement, the Company received an aggregate of $3,000 and refinanced $638 of existing indebtedness and accrued interest on that indebtedness (individually, a “Loan” and collectively, the “Loans”).The Loans, which are represented by secured promissory notes (each a “Note” and collectively, the “Notes”), bore interest at eight percent (8%) per annum which, at the option of the Company, may be paid in cash or in kind.The Company used a portion of the proceeds from the Loans to pay the Company’s existing indebtedness and accrued interest on that indebtedness that was not exchanged for preferred stock as described below, and used the remaining proceeds for working capital and general corporate purposes, in each case in the ordinary course of business; and to pay fees and expenses in connection with the Financing Transaction, which were approximately $452. Additionally, a portion of the proceeds of the Loans were used to repay a short term loan from a Company employee in the amount of $125, plus accrued interest, that was made prior to and in anticipation of the closing of the Financing Transaction.Under the terms of the Pledge Agreement, the Company and its subsidiary, CIC Acquisition Corp., granted the Creditors a first priority security interest in and lien upon all of the assets of the Company and CIC Acquisition Corp. As noted above the terms related to this Credit Agreement were modified in 2009 by the New Financing Transaction discussed above. Under the terms of the Credit Agreement and in partial consideration for the Creditors’ respective Loans made pursuant to the terms of the Credit Agreement as described above, the Company issued to each Creditor a warrant to purchase up to the number of shares of the Company’s Common Stock obtained by dividing the amount of such Creditor’s Loan by 0.14 (each a “Warrant” and collectively, the ‘Warrants”).A total of 25,982 shares of the Company’s Common Stock may be issued upon exercise of the Warrants.The Warrants are exercisable beginning June 30, 2008. The Warrants had an exercise price of fourteen cents ($0.14) per share. The Company ascribed the relative fair value of $1,231 to the warrants, which was recorded as a discount to “Long-term debt” in the balance sheet.The fair value of the warrants was estimated on the commitment date using the Black-Scholes pricing model with the following assumptions: risk-free interest rate of 2.73%; expected life of 3 years; expected volatility of 82.3%; and expected dividend yield of 0%. These warrants were cancelled under the terms of the New Financing Transaction discussed above. In connection with the closing of the Financing Transaction, the Company also entered into a Securities Purchase Agreement (the “Purchase Agreement”) and a Registration Rights Agreement (the “Registration Rights Agreement”) each dated as of June 5, 2008. In June 2008, in connection with the Financing Transaction, the outstanding principal balances of $995 plus accrued and unpaid interest of $45 were exchanged for Series A-1 Preferred Shares (the “Preferred Shares”). Certain debt holders elected not to exchange principle balances of$125 and unpaid interest thereon and were repaid in September 2008. The offer and sale of the Warrants and Preferred Shares as detailed above, including the Common Stock issuable upon exercise or conversion thereof, was made in reliance upon exemptions from registration afforded by Section 4(2) and 4(6) of the Securities Act and Rule 506 of Regulation D, as promulgated by the Securities and Exchange Commission under the Securities Act and under exemptions from registration available under applicable state securities laws. There are outstanding, warrants to acquire 16,728 shares of the Company’s Common Stock issued as part of the above referenced financings. These warrants expire between June 2010 and June 2012. Of the warrants discussed above, 10,246 of the shares underlying the warrants were registered with the Company’s Form S-1/A, which was declared effective December 28, 2007. During the year ended December 31, 2009, the Company exercised its option related to the New Financing Transaction and made the interest payments in kind. The Company issued new notes in the amount of $283, and issued additional warrants to purchase 4,686 shares of common stock with the same terms as those issued in the New Financing Transaction. The Company ascribed the fair value of $268, to the additional warrants, of which $255 is recorded as a discount to long-term debt - 18 - in the balance sheet.The fair value of the warrants was estimated on the commitment date using the Black-Scholes pricing model with the following assumptions: risk-free interest rate of 1.64% and 1.45%; expected term of 3 years; expected volatility of 137% and 142%; and expected dividend yield of 0%. Interest expense associated with the Company’s debt for the year ended December 31, 2009 and 2008 was $2,033 and $1,137, respectively, of which $1,912 and $973 was related party expense. Amortization of debt discount and deferred financing costs included in interest expense for the year ended December 31, 2009 and 2008 was $1,678 and $849, respectively, of which $1,600 and $730 was related party expense. Contractual Obligations The Company had the following material commitments as of December 31, 2009: Payments due by period Contractual obligations Total Thereafter Short-term debt related party (1) $ $ $
